Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/US18/64955, filed on 12/11/2018.  
Claims 1-17, 19, 25, and 30 are currently pending in the instant patent application, and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-8, drawn to a Cas9 endonuclease variant, or an active fragment thereof, having at least 80% amino acid identity to a parent Cas9 polypeptide set forth in SEQ ID NO: 1 and having at least one amino acid substitution at a position selected from the group consisting of position 86, position 98, position 155 and a combination thereof, wherein the amino acid positions of the variant are numbered by correspondence with the amino acid sequence of said parent Cas9 polypeptide, wherein said Cas9 endonuclease variant has endonuclease activity.
Group, II claim(s) 9-15, drawn to a polynucleotide comprising a nucleic acid sequence encoding the Cas9 endonuclease variant of claim 1.
Group, III claim(s) 16-17, 19, and 30, drawn to a method for modifying a target site in the genome of a cell, the method comprising introducing into a cell at least one PGEN of claim 10, and identifying at least one cell that has a modification at said target, wherein the modification at said target site is selected from the group consisting of (i) a replacement of at least one nucleotide, (ii) a deletion of at least one nucleotide, (iii) an insertion of at least one nucleotide, and (iv) any combination of (i) - (iii).
Group, IV claim(s) 25, drawn to a method for improving at least one property of a Cas9 endonuclease variant, said method comprising introducing at least one amino acid modification in a parent Cas9 endonuclease, wherein said at least one amino acid modification is located outside the RuVC and HNH domain of the parent Cas9 endonuclease, thereby creating said Cas9 endonuclease variant, wherein said Cas9 endonuclease variant shows an improvement in at least one property when compared to said parent Cas9 endonuclease.
For each inventions I-IV above, species election to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-IV and one of the species of mutations at positions such as 86, 98, 155 and a combination thereof recited in claim 1 as species.
2.	The inventions listed as Groups I - IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A Cas9 endonuclease variant polypeptide, or an active fragment thereof, having at least 80% amino acid identity to a parent Cas9 polypeptide set forth in SEQ ID NO: 1 and having at least one amino acid substitution at a position selected from the group consisting of position 86, position 98, position 155 of Group I and a polynucleotide comprising a nucleic acid sequence encoding the Cas9 endonuclease variant of claim 1 of Group II, are each unrelated and chemically distinct entities. The only shared technical feature of these groups is that they all relate to a Cas9 endonuclease variant polypeptide or nucleic acid encoding the same. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Spencer et al. (Deep mutational scanning of S. pyogenes Cas9 reveals important functional domains. Scientific Reports (2017), 7(1), pages 1-14) teach deep mutational scanning (DMS) to provide details about important
functional regions in SpCas9, wherein the mutations include D10G, H840R and H840L as well as Q1364H and G1152E-I1196V, which speed engineering efforts, that shows that the RuvC and HNH domains are the least tolerant regions to mutation, and in contrast, the Rec2 and Pl domains tolerate mutation better than other regions, wherein the data provided by Spencer et al. are a starting point for understanding the role of each amino acid in gRNA-targeted SpCas9 nuclease activity, and Spencer et al. suggests that further selections using a nuclease screen in combination with a DNA-binding screen or a gRNA-binding assay may allow one to parse out specific amino acids involved in each step of SpCas9 activation. Spencer et al. further teach that integration of information from each screen will allow researchers to create a detailed map of important regions which contribute to specific functions in the multi-step DNA cleavage process of RGENs, and the additional screens of targeted, saturating libraries of the REC and Pl domains may yield variants with even more improved functions (see, title, abstract, page 7, para 5, pg 10, para 2, and Fig. 2, and 4). Thus, Spencer et al. anticipate claim 25 of the instant application, and obvious to invention of Group I. Thus, a Cas9 endonuclease variant polypeptide and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - IV lack unity of invention.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
This application contains claims directed to the patentably distinct species of mutation at various positions recited in claim 1. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  A new species election is deemed necessary for prosecution of this application.  Each of the mutant protein species (due to mutation at a specific positions) lack special technical feature because each of the variants polypeptides having distinct structure and distinct Cas9 function and a part of Cas9 polypeptide, which is known in the art (Spencer et al. 2017). Thus, all the recited species lack special technical feature.
Applicant is required under 35 U.S.C. 371 to elect a single disclosed species i.e. a particular mutation for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656